The agreement for the sale of the undivided half of the wood and timber on the Doctor lot; to be taken off at a future indefinite time, was void under the statute of frauds. Howe v. Batchelder, 49 N.H. 204. But if it were valid, the defendant's *Page 422 
remedy is to be sought, not in this proceeding, but in an action at law upon the contract for a breach of it. Partnership business only will be adjusted upon a settlement of the partnership accounts in equity. The agreement was not a partnership transaction, but the individual engagement of the parties with each other preliminary to the formation of a partnership in respect to the property covered by it. That agreement not having been performed, the wood and timber never became the property of the partnership. Venning v. Leckie, 13 East 7; Gale v. Leckie, 2 Stark. 107; Glover v. Tuck, 24 Wend. 153; 1 Story Eq. Jur., s. 665.
Exceptions overruled.
STANLEY, J., did not sit: the others concurred.